           Case 2:19-mj-00811-DJA Document 27 Filed 05/25/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     California State Bar No. 314082
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Salvador Hernandez

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:19-mj-00811-DJA
                                                            ORDER
12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                            STATUS CHECK HEARING
13          v.
                                                            (Fourth Request)
14   SALVADOR HERNANDEZ,

15                  Defendant.

16
17          In compliance with this Court’s minute order, ECF No. 26, it is hereby stipulated and
18   agreed by and between Christopher Chiou, Acting United States Attorney, and Rachel Kent,
19   Special Assistant United States Attorney, counsel for the United States of America, and Rene
20   L. Valladares, Federal Public Defender, and Katherine Tanaka, Assistant Federal Public
21   Defender, counsel for Salvador Hernandez, that the Status Check Hearing be continued to a
22   date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Hernandez has two outstanding conditions to complete: (1) pay $1150
25   fine; and (2) complete DUI School with VIP. ECF No. 17.
26
           Case 2:19-mj-00811-DJA Document 27 Filed 05/25/21 Page 2 of 3




 1          2.      Mr. Hernandez is currently employed as an iron worker for Span
 2   Construction. He works over 60 hours per week. The job requires extended travel for months
 3   at a time. Mr. Hernandez has been working in Illinois and is soon moving to Ohio for the
 4   next construction project. Because of the demands of the work, he has limited time to return
 5   home. As a result, he has not completed the DUI class and is requesting an additional 60 days
 6   to complete that requirement.
 7          3.      Mr. Hernandez has stated he mailed the check to pay his fine on or around
 8   May 14, 2021. Defense counsel will continue to check in to see if the balance is cleared.
 9          4.      The defendant is not in custody and agrees with the need for the continuance.
10          5.      The parties agree to the continuance
11          This is the fourth request for a continuance of the status check hearing.
12          DATED this 25th day of May 2021.
13
14    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
15
16
      By /s/ Katherine Tanaka                         By /s/ Rachel Kent
17    KATHERINE TANAKA                                RACHEL KENT
      Assistant Federal Public Defender               Special Assistant United States Attorney
18
19
20
21
22
23
24
25
26
                                                     2
           Case 2:19-mj-00811-DJA Document 27 Filed 05/25/21 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-mj-00811-DJA
 4
                  Plaintiff,                           ORDER
 5
           v.
 6
     SALVADOR HERNANDEZ,
 7
                  Defendant.
 8
 9
           IT IS ORDERED that the Status Check Hearing be continued to ________________
10
     September
     at the hour of30, 2021,__.m.
                    ___:___  at 1:30 p.m. in Courtroom 3A.
11                       27th
             DATED this ____ day of May 2021.
12
13
                                            UNITED
                                          DANIEL     STATES MAGISTRATE
                                                 J. ALBREGTS,             JUDGE
                                                              U.S. Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                 3
